 STATIONERS CORPORATION601and only 10 to 50 percent of their time on the other two shifts.Thelatter estimates, however, include the time necessary for the main-tenance of water pumps, which are electrically powered.One sub-stitutes for the maintenance electrician at the Madison plant on thelatter's day off each week, and also serves as "utility man" 1 day eachweek, doing both electrical and mechanical maintenance.These employees are not covered by any apprenticeship program,and it does not appear that they are required to possess any high degreeof electrical skill.Certainly, their duties do not require them toexercise the gamut of skills usually required of maintenance electri-cians.Moreover, most of their time is spent in nonelectrical workof the type ordinarily performed by switchboard operators, who areexcluded from the voting group of skilled electrical craftsmen herebeing considered.In view of the foregoing, we conclude that, de-spite the job title applied to these employees by the Employer, theirduties do not warrant their inclusion in the voting group described inthe original decision.Accordingly, we find that they are not eligibleto vote in the election?[Text of Second Direction of Election omitted from publication inthis volume.]MEMBERS MURnooK and STYLES took no part in the consideration ofthe above Supplemental Decision and Second Direction of Election.1 Armstrong Cork Company,89 NLRB 296;Bunker Hill and Sullivan Mining and Con-centrating Company,89 NLRB 243,249;National Distillers Products Corporation,84NLRB 818.STATIONERS CORPORATIONandWAREHOUSE, PROCESSING & DISTRIBUTIONWORKERS UNION, LOCAL 26, INTERNATIONAL LONGSHOREMEN'S &WAREHOUSEMEN'S UNION, PETITIONER.Case No. 21-RC-1375.De-cember 19, 1951Decision,Direction,and OrderOn July 14, 1950, an election was conducted under the supervisionof the Regional Director for the Twenty-first Region of the NationalLabor Relations Board pursuant to the provisions of a stipulation forcertification upon consent election, dated July 7, 1950.Following theelection, the parties were furnished a tally of ballots.The tally showsthat, of the 90 eligible voters, 38 cast ballots for the Petitioner, 41cast ballots against the Petitioner, and 11 ballots were challenged.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director, pursuant to the Board'sRules and Regulations, conducted an investigation and, on September15, 1950, issued and served upon the parties a report on challenged97 NLRB No. 86. 602DECISIONS OF NATIONALLABOR RELATIONS BOARDballots.In his report, he made no recommendation as to the dispo-sition of any of the 11 challenged ballots, but recommended that thematter be consolidated for hearing with Cases Nos. 21-CA-818 and21-CA-859 which alleged,inter alia,that 7 of these 11 persons hadbeen discriminatorily discharged.'Thereafter, on September 25,1950, the Employer filed exceptions opposing the consolidation.TheBoard did not accept the Regional Director's recommendation.OnSeptember 17, 1951, the Board issued its Decision and Order in CasesNos. 21-CA-818 and 21-CA-859 2 in which it found,inter alia,thatthe aforesaid 7 persons were discharged in violation of Section 8(a) (3) of the Act. On September 28, 1951, the Board directed theRegional Director to prepare, issue, and serve upon the parties a sup-plemental report on challenged ballots.Thereupon, in accordancewith the Board's order, the Regional Director issued, and duly servedon the parties, a supplemental report on challenges dated November6, 1951.And, on November 15, 1951, the Employer filed exceptions.Upon the basis of the entire record in this case, the Board 3 makesthe following :FINDINGS OF FACT1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All warehouse employees and truck driversat the Employer's Los Angeles, California, plant, excluding watch-men, guards, professional employees, and supervisors as defined inin the Act.The Challenged BallotsIn his supplemental report, the Regional Director found, as to thefour persons challenged as supervisors, that Norman Burbank, JosephSanchez, and Bert Stuart were not supervisors within themeaning ofthe Act, but that William Kennoy was. TheRegionalDirector recom-mended that the ballots of Burbank, Sanchez, and Stuart be openedand counted.The Regional Director also recommended that the bal-I The complaint cases did not relate to the remaining four individuals who were chal-lenged by the Petitioner on the ground that they were supervisors.2 96 NLRB 196.$Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Murdock,and Styles]. STATIONERS CORPORATION603lots of John McCormick, Robert Philipp, Joseph Prulitzky, JessieWagner, Emmett Allen, Eugene Young, and Carl W. Raggio, Jr.,challenged by the Employer, be opened and counted in view of theBoard's findings that these seven employees were illegally dischargedin violation of Section 8 (a) (3) of the Act and thus were employeesat the time of the election.As no exceptions to the supplemental report on challenges have beenfiled with respect to the challenged ballots of Norman Burbank, JosephSanchez, and Bert Stuart, we hereby adopt the Regional Director'srecommendation that the challenges to their ballots be overruled.The Employer takes exception to the Regional Director's recom-menda1ion that the ballots, of John McCormick, Robert Philipp,Joseph Prulitzky, Jessie Wagner, Emmett Allen, Eugene Young, andCarl W. Raggio, Jr., be opened and counted.The Employer arguesthat such action is premature because it does not intend to comply withthe Board's order in Cases Nos. 21-CA-818 and 859, and therefore,on an enforcement action in the United States Court of Appeals, theBoard's order may be set aside and any prior certification by theBoard would be a nullity.However, the findings in the said De-cision and Order as to these seven individuals are cognizable by theBoard in this proceeding and are treated as administratively deter-mined and binding upon the Employer unless and until they are setaside by a court of competent jurisdiction.4We see no reason foracting here on the assumption that the Decision and Order may notbe sustained by the courts.Accordingly, we shall overrule the chal-lenges to these seven ballots.As already noted, the Regional Director found, upon the basis ofhis investigation, thatWilliam Kennoy was a supervisor at the timeof the election and recommended that his ballot not be counted. Inits exceptions, the Employer raises materialissues offact as to hissupervisorystatus.Inasmuch as the counting of the 10 ballots, the challenges to whichare hereby overruled, may determine the results of the election, weshall direct that they be opened and counted.We shall also directthat, in the event that the above 10 ballots, when opened and counted,do not determine the results of the election, a hearing be held to de-termine whether or not William Kennoy was a supervisor at the timeof the election.DirectionIT IS HEREBY DIRECTED that, as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with the4Cf.Keystone Steel & Wire Company,65 NLRB 274;Johnson Bronze Company,59NLRB 957;New Idea, Inc.,25 NLRB 265. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer, the Regional Director for the Twenty-first Region shall,pursuant to National Labor Relations Board Rules and Regulations,within ten (10) days from the date of this Direction, open and countthe ballots of Norman Burbank, Joseph Sanchez, Bert Stuart, JohnMcCormick, Robert Philipp, Joseph Prulitzky, Jessie Wagner, Em-mett Allen, Eugene Young, and Carl W. Raggio, Jr.; and thereafterprepare and cause to be served upon the parties a supplemental tally ofballots, including therein the count of the challenged ballots.OrderIT IS HEREBY ORDERED that, in the event the ballots of Norman Bur-bank, Joseph Sanchez, Bert Stuart, John McCormick, Robert Philipp,Joseph Prulitzky, Jessie Wagner, Emmett Allen, Eugene Young, andCarl W. Raggio, Jr., when opened and counted, do not determine theresults of the election, a hearing be held to determine whether or notWilliam Kennoy, whose ballot was challenged in the aforesaid election,was a supervisor at the time of the election.IT Is FURTHER ORDERED that, in the event a hearing is held, the hearingofficer designated for the purpose of conducting the hearing shall pre-pare and cause to be served upon the parties a report containing resolu-tions of the credibility of witnesses, findings of fact, and recommenda-tions to the Board as to the disposition of the said challenge.Withinten (10) days of receipt of such report, any party may file with theBoard in Washington, D. C., an original and six copies of exceptionsthereto.Immediately upon the filing of such exceptions, the partyfiling shall serve a copy thereof upon each of the other parties, and shallfile a copy with the Regional Director. If no exceptions are filedthereto, the Board will adopt the recommendation of the hearingofficer.IT IS FURTHER ORDERED that, in the event a hearing is held, the above-entitledmatter be, and it hereby is, referred to the said RegionalDirector for the purposes of such hearing, and that the aforesaidRegional Director be, and he hereby is, authorized to issue early noticethereof.THE ADVERTISERCOMPANY,INC.andAMERICAN NEWSPAPER GUILD,C. I.O. Cases Nos. 15-CA-232 and 15-CA-244.December20,1951Decision and OrderOn February 19, 1951, Trial Examiner John Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor97 NLRB No. 90.